Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of __/__, 2016,
is entered into by and among Consumer Capital Group, Inc., a Delaware
corporation (the “Company”), and ___________________ (the “Purchaser”).

 

WITNESSETH:

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration for offers and sales to accredited investors afforded, inter alia,
by Rule 506 under Regulation D (“Regulation D”), to foreign investors afforded
by Regulation S (“Regulation S”), as promulgated by the United States Securities
and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “Securities Act”), and/or Section 4(2) of the Securities Act; and

 

WHEREAS, the Purchaser wishes to purchase certain shares of common stock, no par
value (the “Common Stock”), of the Company, subject to and upon the terms and
conditions of this Agreement and acceptance of this Agreement by the Company, on
the terms and conditions referred to herein.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. AGREEMENT TO PURCHASE; PURCHASE PRICE.

 

a. Purchase.

 

(i) Subject to the terms and conditions of this Agreement and Transaction
Documents, the Purchaser hereby agrees to purchase from the Company, and the
Company hereby agrees to sell and issue to the Purchaser, __________ shares of
the Common Stock of the Company (the “Shares”), at $________ per share, for an
aggregate purchase price of $_________ (the “Purchase Price”), on the Closing
Date (as defined below).

 

(ii) The issuance of the Shares and the other transactions contemplated hereby
are sometimes referred to herein and in the other Transaction Documents as the
purchase and sale of the Securities (as defined below), and are referred to
collectively as the "Transactions".

 



 Page 1 

 

 

b. Certain Definitions. As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:

 

“Common Stock” means the Company’s common stock, par value $0.0001 per share.

 

“Closing Date” means the date of the closing of the issuance of Shares.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” means the Person holding the relevant Securities at the relevant time.

 

“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (w) adversely
affect the legality, validity or enforceability of the Securities or any of the
Transaction Documents, (x) have or result in a material adverse effect on the
results of operations, assets, prospects, or condition (financial or otherwise)
of the Company and its subsidiaries, taken as a whole, (y) adversely impair the
Company's ability to perform fully on a timely basis its obligations under any
of the Transaction Documents or the transactions contemplated thereby, or (z)
materially and adversely affect the value of the rights granted to the Purchaser
in the Transaction Documents.

 

“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.

 

“Securities” means the Shares and any shares of Common Stock of the Company that
may be issued to the Purchaser in connection with any other agreements between
the parties.

 

“State of Incorporation” means Delaware.

 

“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.

 

“Transaction Documents” means this Agreement and all ancillary documents
referred to in those agreements.

 

c. Form of Payment; Delivery of Securities.

 

(i) On the Closing Date, the Purchaser shall pay the Purchase Price by
delivering immediately available funds in United States Dollars to the Company.
The Company shall deliver the Shares, duly executed on behalf of the Company to
the Purchaser.

 

(iii) By signing this Agreement, the Purchaser and the Company agree to all of
the terms and conditions of the Transaction Documents, all of the provisions of
which are incorporated herein by this reference as if set forth in full.

 



 Page 2 

 

 

2. PURCHASER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION.

 

The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:

 

a. Without limiting Purchaser's right to sell the Securities pursuant to an
effective registration statement, if applicable, or otherwise in compliance with
the Securities Act, the Purchaser is purchasing the Securities for its own
account for investment only and not with a view towards the public sale or
distribution thereof and not with a view to or for sale in connection with any
distribution thereof.

 

b. The Purchaser is not a “U.S. person” as defined in Regulation S under the
Securities Act and is not purchasing the Shares for the account or benefit of
any “U.S. person”; (ii) the Purchaser is outside of the United States as of the
date hereof; and (iii) the Purchaser will not engage in hedging transactions
with respect to the Shares unless in compliance with the Securities Act.

 

c. In the event that the Purchaser is deemed as a “U.S. person” under the
Securities Act, the Purchaser is (i) an "accredited investor" as that term is
defined in Rule 501 of the General Rules and Regulations under the Securities
Act by reason of Rule 501(a)(3), (ii) experienced in making investments of the
kind described in this Agreement and the related documents, (iii) able, by
reason of the business and financial experience of its officers (if an entity)
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and to evaluate the merits and risks of an investment in
the Securities, and (iv) able to afford the entire loss of its investment in the
Securities.

 

d. All subsequent offers and sales of the Securities by the Purchaser shall be
made pursuant to registration of the relevant Securities under the Securities
Act or pursuant to an exemption from registration.

 

e. The Purchaser understands that the Securities are being offered and sold to
it in reliance on specific exemptions from the registration requirements of the
Securities Act and state securities laws and that the Company is relying upon
the truth and accuracy of, and the Purchaser's compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of the Purchaser to acquire the Securities.

 

f. The Purchaser and its advisors, if any, have been furnished with or have been
given access to all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Purchaser, including those set forth on in any
annex attached hereto. The Purchaser and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management and
have received complete and satisfactory answers to any such inquiries.

 



 Page 3 

 

 

g. The Purchaser understands that its investment in the Securities involves a
high degree of risk.

 

h. The Purchaser hereby represents that, in connection with its purchase of the
Securities, it has not relied on any statement or representation by the Company
or any of its officers, directors and employees or any of their respective
attorneys or agents, except as specifically set forth herein.

 

i. The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities.

 

j. This Agreement and the other Transaction Documents to which the Purchaser is
a party, and the transactions contemplated thereby, have been duly and validly
authorized, executed and delivered on behalf of the Purchaser and are valid and
binding agreements of the Purchaser enforceable in accordance with their
respective terms, subject as to enforceability to general principles of equity
and to bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors' rights generally.

 

3. COMPANY REPRESENTATIONS, ETC. The Company represents and warrants to the
Purchaser as of the date hereof and as of the closing.

 

a. Rights of Others Affecting the Transactions. There are no preemptive rights
of any shareholder of the Company, as such, to acquire the Shares or any shares
of the Company’s Common Stock that may be issued to the Purchaser in connection
with any other agreements between the parties, in the event such shares are
issued. No party other than a Purchaser has a currently exercisable right of
first refusal which would be applicable to any or all of the transactions
contemplated by the Transaction Documents.

 

b. Status. The Company is a corporation duly organized, validly existing and in
good standing under the laws of the State of Incorporation and has the requisite
corporate power to own its properties and to carry on its business as now being
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have or result
in a Material Adverse Effect.

 



 Page 4 

 

 

c. Authorized Shares.

 

(i) the Company has authorized 100,000,000 shares of Common Stock, of which
29,085,929 shares are outstanding as of the date hereof.

 

(ii) The Company has sufficient authorized and unissued shares of Common Stock
as may be necessary to effect the issuance of the Shares on the Closing Date.

 

d. Transaction Documents and Stock. This Agreement and each of the other
Transaction Documents, and the transactions contemplated thereby, have been duly
and validly authorized by the Company, this Agreement has been duly executed and
delivered by the Company and this Agreement, when executed and delivered by the
Company, will be, valid and binding agreements of the Company enforceable in
accordance with their respective terms, subject as to enforceability to general
principles of equity and to bankruptcy, insolvency, moratorium, and other
similar laws affecting the enforcement of creditors' rights generally.

 

e. Non-contravention. The execution and delivery of this Agreement and each of
the other Transaction Documents by the Company, the issuance of the Securities,
and the consummation by the Company of the other transactions contemplated by
this Agreement and the other Transaction Documents do not and will not conflict
with or result in a breach by the Company of any of the terms or provisions of,
or constitute a default under (i) the certificate of incorporation or by-laws of
the Company, each as currently in effect, (ii) any indenture, mortgage, deed of
trust, or other material agreement or instrument to which the Company is a party
or by which it or any of its properties or assets are bound, including any
listing agreement for the Common Stock except as herein set forth, or (iii) to
its knowledge, any existing applicable law, rule, or regulation or any
applicable decree, judgment, or order of any court, United States federal or
state regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, except such
conflict, breach or default which would not have or result in a Material Adverse
Effect.

 

f. Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the shareholders of the Company is required to be obtained by the
Company for the issuance and sale of the Securities to the Purchaser as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.

 

g. Absence of Litigation. Except for those disclosed in the reports filed with
the SEC, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board or body pending or, to the knowledge of the
Company, threatened against or affecting the Company before or by any
governmental authority or nongovernmental department, commission, board, bureau,
agency or instrumentality or any other person, wherein an unfavorable decision,
ruling or finding would have a Material Adverse Effect or which would adversely
affect the validity or enforceability of, or the authority or ability of the
Company to perform its obligations under, any of the Transaction Documents.
Except for those disclosed in the reports filed with the SEC, the Company is not
aware of any valid basis for any such claim that (either individually or in the
aggregate with all other such events and circumstances) could reasonably be
expected to have a Material Adverse Effect. There are no outstanding or
unsatisfied judgments, orders, decrees, writs, injunctions or stipulations to
which the Company is a party or by which it or any of its properties is bound,
that involve the transaction contemplated herein or that, alone or in the
aggregate, could reasonably be expect to have a Material Adverse Effect.

 



 Page 5 

 

 

h. No Undisclosed Liabilities or Events. The Company has no liabilities or
obligations other than those disclosed in the Transaction Documents or those
incurred in the ordinary course of the Company's business since inception, or
which individually or in the aggregate, do not or would not have a Material
Adverse Effect. No event or circumstances has occurred or exists with respect to
the Company or its properties, business, operations, condition (financial or
otherwise), or results of operations, which, under applicable law, rule or
regulation, requires public disclosure or announcement prior to the date hereof
by the Company but which has not been so publicly announced or disclosed. There
are no proposals currently under consideration or currently anticipated to be
under consideration by the Board of Directors or the executive officers of the
Company which proposal would (x) change the articles or certificate of
incorporation or other charter document or by-laws of the Company, each as
currently in effect, with or without shareholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the shareholders
of the Common Stock or (y) materially or substantially change the business,
assets or capital of the Company, including its interests in subsidiaries.

 

i. Dilution. Any shares of the Company’s Common Stock issued to the Purchaser in
connection with any agreements between the parties hereto, in the event such
shares are issued may have a dilutive effect on the ownership interests of the
other shareholders (and Persons having the right to become shareholders) of the
Company. The Company's executive officers and directors have studied and fully
understand the nature of the Securities being sold hereby and recognize that
they have such a potential dilutive effect. The board of directors of the
Company has concluded, in its good faith business judgment, that such issuance
is in the best interests of the Company.

 

k. Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company has no knowledge of a tax deficiency which has been asserted
or threatened against the Company or any Subsidiary.

 

4. CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

 

a. Transfer Restrictions. The Purchaser acknowledges that (1) the Securities
have not been and are not being registered under the provisions of the
Securities Act and may not be transferred unless (A) subsequently registered
thereunder or (B) the Purchaser shall have delivered to the Company an opinion
of counsel, reasonably satisfactory in form, scope and substance to the Company,
to the effect that the Securities to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration; (2) any sale of the
Securities made in reliance on Rule 144 promulgated under the Securities Act
("Rule 144") may be made only in accordance with the terms of said Rule and
further, if said Rule is not applicable, any resale of such Securities under
circumstances in which the seller, or the Person through whom the sale is made,
may be deemed to be an underwriter, as that term is used in the Securities Act,
may require compliance with some other exemption under the Securities Act or the
rules and regulations of the SEC thereunder; and (3) neither the Company nor any
other Person is under any obligation to register the Securities under the
Securities Act or to comply with the terms and conditions of any exemption
thereunder.

 



 Page 6 

 

 

b. Restrictive Legend. The Purchaser acknowledges and agrees that the
certificates and other instruments representing any of the Securities shall bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.”

 

c. Filings. The Company undertakes and agrees to make all necessary filings in
connection with the sale of the Securities to the Purchaser under any United
States laws and regulations applicable to the Company, or by any domestic
securities exchange or trading market, and to provide a copy thereof to the
Purchaser promptly after such filing.

 

d. Publicity, Filings, Releases, Etc. Except for disclosure required by the SEC,
each of the parties agrees that it will not disseminate any information relating
to the Transaction Documents or the transactions contemplated thereby, including
issuing any press releases, holding any press conferences or other forums, or
filing any reports (collectively, “Publicity”), without giving the other party
reasonable advance notice and an opportunity to comment on the contents thereof.
Neither party will include in any such Publicity any statement or statements or
other material to which the other party reasonably objects, unless in the
reasonable opinion of counsel to the party proposing such statement, such
statement is legally required to be included.

 

5. TRANSFER AGENT INSTRUCTIONS.

 

a. The Company warrants that, with respect to the Securities, other than the
stop transfer instructions to give effect to Section 4(a) hereof, it will give
its transfer agent no instructions inconsistent with instructions to issue the
Shares to the Holder as contemplated in the Transaction Documents. Nothing in
this Section shall affect in any way the Purchaser's obligations and agreement
to comply with all applicable securities laws upon resale of the Securities. If
the Purchaser provides the Company with an opinion of counsel reasonably
satisfactory to the Company that registration of a resale by the Purchaser of
any of the Securities in accordance with clause (1)(B) of Section 4(a) of this
Agreement is not required under the Securities Act, the Company shall (except as
provided in clause (2) of Section 4(a) of this Agreement) permit the transfer or
issuance of the Common Stock represented by one or more certificates for Common
Stock without legend (or where applicable, by electronic registration) in such
name and in such denominations as specified by the Purchaser.

 



 Page 7 

 

 

b. The Company will authorize the Transfer Agent to give information relating to
the Company directly to the Holder or the Holder’s representatives upon the
request of the Holder or any such representative, to the extent such information
relates to (i) the status of shares of Common Stock issued, or (ii) the
aggregate number of outstanding shares of Common Stock of all shareholders (as a
group, and not individually) as of a current or other specified date. At the
request of the Holder, the Company will provide the Holder with a copy of the
authorization so given to the Transfer Agent.

 

6. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

 

The Purchaser understands that the Company's obligation to sell the Securities
to the Purchaser pursuant to this Agreement on a closing date is conditioned
upon:

 

a. The execution and delivery of this Agreement by the Purchaser;

 

b. Delivery by the Purchaser to the Company the Purchase Price;

 

c. The accuracy in all material respects on the applicable closing date of the
representations and warranties of the Purchaser contained in this Agreement,
each as if made on such date;

 

d. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained; and

 

e. For additional closing, the Purchaser shall satisfy the conditions from (b)
to (d) above.

 



 Page 8 

 

 

7. CONDITIONS TO THE PURCHASER'S OBLIGATION TO PURCHASE.

 

The Company understands that the Purchaser’s obligation to purchase any
Securities and its acceptance of any shares of the Company’s Common Stock that
may be issued in connection with any agreements between the parties hereto on a
closing date is conditioned upon:

 

a. The execution and delivery of this Agreement and the other Transaction
Documents by the Company;

 

b. Delivery by the Company to the Purchaser of the Shares on the applicable
closing date in accordance with this Agreement or any other agreements between
the parties;

 

c. The accuracy in all material respects on the applicable closing date of the
representations and warranties of the Company contained in this Agreement, each
as if made on such date, and the performance by the Company on or before such
date of all covenants and agreements of the Company required to be performed on
or before such date;

 

d. There shall not be in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained;

 

e. From and after the date hereof to and including the applicable closing date,
each of the following conditions will remain in effect: there shall not have
been any Material Adverse Effect in regards to the Company; and

 

f. For additional closing, the Company shall satisfy the conditions from (a) to
(e) above.

 

8. JURY TRIAL WAIVER. The Company and the Purchaser hereby waive a trial by jury
in any action, proceeding or counterclaim brought by either of the Parties
hereto against the other in respect of any matter arising out or in connection
with the Transaction Documents.

 

9. GOVERNING LAW. This Agreement will be governed by and construed and enforced
under the laws of the State of New York, without reference to principles of
conflict of laws or choice of laws.

 

10. CONSENT TO JURISDICTION. Each of the Company and the Purchaser (i) hereby
irrevocably submits to the jurisdiction of the United States District Court
sitting in the Southern District of New York and the courts of the State of New
York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Agreement and (ii) hereby waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each of the Company and the
Purchaser consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address set forth in
Section 14 hereof and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section 13
shall affect or limit any right to serve process in any other manner permitted
by applicable law.

 



 Page 9 

 

 

11. NOTICES. Any notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered (i) personally by hand
or by courier, (ii) mailed by United States first-class mail, postage prepaid or
(iii) sent by facsimile or other electronic transmission directed to the address
or facsimile number or other address for electronic transmission set forth
below. All such notices and other communications shall be deemed given upon (i)
receipt or refusal of receipt, if delivered personally, (ii) three (3) days
after being placed in the mail, if mailed, or (iii) confirmation of facsimile
transfer or other electronic transmission, if faxed or emailed.

 

If to the Company:

 

136-82 39th Ave, 4th Floor

Unit B

Flushing, NY 11354 (647) 478-6385

Email: jack@ccmus.com

Attention: Jianmin Gao

 

If to the Purchaser:

 

[Name]

[Address]

Tel:

Email: ____________

Attention: _________

 

12. SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s and the
Purchaser’s representations and warranties herein shall survive for a period of
six (6) months after the execution and delivery of this Agreement, and shall
inure to the benefit of the Purchaser and the Company and their respective
successors and assigns.

 

13. SUCCESSORS AND ASSIGNS. The terms and conditions of this Agreement will
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. The Company shall not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Purchaser. Purchaser may assign its rights under this Agreement to any person to
whom the Purchaser assigns or transfers any of the Shares, provided that such
transferee agrees in writing to be bound by the terms and provisions of this
Agreement, and such transfer is in compliance with the terms and provisions of
this Agreement and permitted by federal and state securities laws.

 

[Remaining page intentionally left blank]

 



 Page 10 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Purchaser and
the Company as of the date set first above written.

 

COMPANY:        

Consumer Capital Group, Inc.

        By:     Name: Jianmin Gao   Title: President & Chief Executive Officer  

 

PURCHASER:

 

By:     Name:     Title:    

 

 

 

 Page 11

 



 

 

 

 

 

 

 

 

 

